Case 8:21-cv-00559-JVS-ADS Document 20-1 Filed 06/15/21 Page 1 of 6 Page ID #:198



   1   GENE J. GOLDSMAN (SBN 76554)
       EVAN A. BLAIR (SBN 228364)
   2   LAW OFFICES OF GENE J. GOLSDMAN
       501 Civic Center Drive West
   3   Santa Ana, CA 92701
       Telephone: 714.541.3333
   4   Facsimile: 714.541-0456
       Email:      Gene@GJGlaw.com
   5               Evan@GJGlaw.com
   6   Attorneys for Plaintiff, Kimberley Endicott
   7
   8                       UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10
  11   KIMBERLEY ENDICOTT,                           Case No. 8:21-cv-00559-JVS-ADS
  12                  Plaintiff,                     DECLARATION OF EVAN A.
  13         v.                                      BLAIR, ESQ. IN SUPPORT OF
                                                     PLAINTIFF, KIMBERLEY
  14   NATURAL WORLD SAFARIS,                        ENDICOTT’S STATUS OF
       LTD.; WILD FRONTIERS USA, INC.                SERVICE OF SUMMONS ON
  15   A/K/A WILD FRONTIERS                          OVERSEAS DEFENDANTS AND
       ADVENTURE TRAVEL, DOES 1 to
  16   100,                                          REQUEST TO CONTINUE THE
                                                     COURT’S SCHEDULING
  17                  Defendant.                     CONFERENCE DATED JUNE 21,
  18                                                 2021

  19                                                 [Filed Concurrently with Plaintiff’s
                                                     “Request for International Judicial
  20                                                 Assistance (Letters Rogatory) for South
  21                                                 African based Defendant, Wild Frontiers
                                                     USA, Inc. A/K/A/ Wild Frontiers
  22                                                 Adventure Travel Ltd.”]
  23                                                 Date:    June 21, 2021
                                                     Time:    8:30 a.m.
  24                                                 Judge:   Hon. James V. Selna
                                                     Court:   10 C
  25
                                                     Complaint filed: March 26, 2021
  26                                                 Scheduling Conference: June 21, 2021
  27
  28
         DECLARATION OF EVAN A. BLAIR, ESQ. IN SUPPORT OF PLAINTIFF, KIMBERLEY
          ENDICOTT’S STATUS OF SERVICE OF SUMMONS ON OVERSEAS DEFENDANTS
         AND REQUEST TO CONTINUE THE COURT’S SCHEDULING CONFERENCE DATED
                                     JUNE 21, 2021
Case 8:21-cv-00559-JVS-ADS Document 20-1 Filed 06/15/21 Page 2 of 6 Page ID #:199



   1
   2
   3                     DECLARTION OF EVAN A. BLAIR, ESQ.
   4
        I, Evan A. Blair, Esq. declare as follows:
   5
   6      1. I am an attorney licensed to practice law in the State of California. I am
   7         further admitted to practice in the Federal Central District of the State of
   8         California. The facts contained in this declaration are from my personal
   9         knowledge. If called upon to testify to them I could and would do so
  10         competently.
  11
  12      2. I am an attorney at the law firm of Law Offices of Gene J. Goldsman. This

  13         law firm represent the captioned plaintiff, Kimberly Endicott.

  14      3. The above captioned case was a kidnapping case overseas in which plaintiff
  15         was kidnapped by a notoriously known group of Ugandan terrorists within
  16         the Nation of Uganda, Africa. Plaintiff was traveling on a vacation Safari
  17         through the first two captioned defendants, a) Natural World Safaris and b)
  18         Wild Fronters UA, Inc. A/K/A Wild Frontiers Adventure, Ltd.
  19
  20      4. The remaining defendants are individuals believed to reside in Uganda and

  21         adjacent nearby African nations. Defendants, Jean Paul Mirenge-Remezo,

  22         was plaintiff’s Uganda tour guide who is alleged to have been a co-

  23         conspirator with the remaining defendants.

  24      5. The remaining defendants are notorious terrorists known internationally.
  25         Joseph Kony (“Kony”) and Dominic Ongwen (“Ongwen”) are members of
  26         defendant, Lords Resistance Army (“LRA”). The latter of which is a
  27
             internationally known terrorist organization as detailed in the complaint and
  28
                                           2
Case 8:21-cv-00559-JVS-ADS Document 20-1 Filed 06/15/21 Page 3 of 6 Page ID #:200



   1         attached complaint exhibits. The defendants LRA/Kony have been at war
   2         with the Uganda government. The US President, Barack O’Bama
   3         administration has been searching for Joseph Kony and the LRA for years.
   4         The US President, Donald Trump administration called off the global man-
   5         hunt search for defendant, Joseph Kony and the LRA. These are discussed
   6         in the complaint’s exhibits.
   7
          6. The complaint was filed near the eve of the two year statute of limitations
   8
             for personal injury within the State of California to error on the side of
   9
             caution as the terrorist kidanapping of plaintiff in Urganda occurred on
  10
             April 2, 2019 through April 7, 2019.
  11
  12      7. It is highly likely that pursuant of the individual named defendants and The
  13         Lords Resistance Army for service of summons would be futile from a due
  14         process standpoint and economic standpoint. I and Mr. Gene J. Goldsman,
  15         Esq. are to meet with plaintiff to discuss letting these defendants out via
  16         dismissal without prejudice. This leaves the first two captioned defendants.
  17         Who upon further investigation have slightly different names as idem
  18         sonans. International Brotherhood of Electrical Workers v. Hyland Wilson
  19         Electrical Contractors, 689 F.Supp. 995 (ND Cal., 1987)
  20
  21      8. On or about April 26, 2021, Our law firm retained Ancillary Legal

  22         Corporation out of Atlanta, Georgia to help our plaintiff both navigate and

  23         effectuate service on the two believed to be serviceable captioned

  24         defendants , Wild Frontiers and Natural World Safaris, which are now

  25         confirmed to be Overseas based foreign business entities.

  26             STATUS OF SERVICE OF SUMMONS ON CAPTIONED
  27
                           DEFENDANT #2, “WILD FRONTIERS”
  28
                                            3
Case 8:21-cv-00559-JVS-ADS Document 20-1 Filed 06/15/21 Page 4 of 6 Page ID #:201



   1
   2
          9. The post-complaint filing research revealed that captioned defendant #2,
   3
             Wild Frontiers USA, Inc. a/k/a Wild Frontiers Adventure Travel, Ltd.,
   4
             This defendant has been actually identified officially as, “Wild Frontiers,
   5
             Ltd.” (hereafter, “Wild Frontiers” or WF) seen at this Internet url:
   6
             https://www.wildfrontiers.com/ and
   7
             https://www.wildfrontiers.com/uganda-guides/
   8
   9         This #2 captioned defendant, Wild Frontiers, has been discovered to be a
  10         South African based entity within the continent of Africa. Wild Frontiers is
  11         involved in and provided Safari related services for overseas travelers like
  12         plaintiff alongside and in conjunction with captioned defendant #1 discussed
  13         below. This overseas defendant entity, WilSouth African, Continent of
  14         Africa, business entity, is not a member of the Hague Convention for
  15         purposes of service of summons.
  16
          10. It was discovered that the USA based entity believed to be located in
  17
             Sparks, Nevada, were served on or about April 29, 2021. It was discovered
  18
             shortly after that Nevada entity service of summons, that the Nevada entity
  19
             were not the proper entity sought in this lawsuit, but instead were a similarly
  20
             named Wild Frontiers named entity.
  21
  22      11.Plaintiff now files their “Request for International Judicial Assistance
  23         (Letters Rogatory) for Defendant, Wild Frontiers USA, Inc. A/K/A/ Wild
  24         Frontiers Adventure Travel Ltd.” For service within the nation of South
  25         Africa. A court order is necessary to effectuate service by way of Letters
  26         Rogatory on a non-Hague Convention defendant. Plaintiff has filed this
  27         Request/Motion concurrently with this declaration.
  28
                                          4
Case 8:21-cv-00559-JVS-ADS Document 20-1 Filed 06/15/21 Page 5 of 6 Page ID #:202



   1      12.I am informed by our representatives at Ancillary Legal Corporation that
   2         service of Wild Frontiers will take an additional 90 days minimum once this
   3         court signs an order authorizing International Judicial Assistance to have the
   4         letters rogatory prepared and served on the South African Central Authority
   5         / Wild Frontiers entity.
   6
          13.Plaintiff requests the court’s scheduling conference be continued to a date in
   7
             the future or in the alternative status conference set regarding service on the
   8
             overseas entity defendants. The approximate total costs of service is about
   9
             $3,400.
  10
  11             STATUS OF SERVICE OF SUMMONS OF CAPTIONED
  12
                       DEFENDANT #1, “NATURAL WORLD SAFARIS”
  13
  14
  15      14. Captioned #1 defendant #1, Natural World Safaris, Ltd. (“Natural World

  16         Safaris” or NWS) worked in conjunction with captioned defendant #2

  17         (Supra) in organizing, arranging and managing plaintiff’s Safari “adventure”

  18         in Uganda. This entity was discovered to be a United Kingdom (UK)

  19         based entity believed to be located in the nation of England: Natural

  20         World Safaris, 130A Western Road, 2nd Floor Office, Brighton, BN1 2LA

  21         and 71 Graham Road, Worcester, WR14 2JS with email: sales

  22         @naturalworldsafris.com. The relevant Natural World Safaris captioned

  23         defendant #1, Internet url is believed to be:

  24         https://www.naturalworldsafaris.com/contact-us

  25      15.The Natural World Safaris defendant #1 entity is a UK entity and is
  26         members of the Hague Convention for purposes of service of summons.
  27         The preparation and service of the Letters Rogatory on this UK based entity
  28
                                          5
Case 8:21-cv-00559-JVS-ADS Document 20-1 Filed 06/15/21 Page 6 of 6 Page ID #:203



   1         will take approximately 90 days. The approximate costs are estimated to be
   2         $800.
   3
          16.Plaintiff requests the court’s scheduling conference be continued to a date in
   4
             the future or in the alternative status conference set regarding service on the
   5
             overseas entity defendants.
   6
   7                                     CONCLUSION
   8
          17.Plaintiff respectfully requests an order from this court to international
   9
             judicial assistance (letters rogatory) arising from the request/motion, filed
  10
             concurrently with this declaration.
  11
  12      18.Plaintiff also respectfully requests the court continue the June 21, 2021
  13         scheduling conference to a date in the future and or set a status conference
  14         regarding the status of service of the two overseas defendant entities based
  15         in South Africa and the UK.
  16
  17      19. Again, our services agent Ancillary Legal based out of Georgia believes

  18         another 90 days is necessary including the courts signed order for the South

  19         African defendant Wild Frontiers.

  20
  21
  22         I declare under penalty of perjury under the Laws of the United State of

  23   America, that the foregoing is true and correct.

  24
  25   Dated: June 14, 2021
  26
  27                                           _______________/s/___________________
                                                   Evan A. Blair, Esq., declarant
  28
                                           6
